COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:    01-21-00439-CR

Trial court case number: 87429-CR

Trial court:              149th District Court of Brazoria County

       On February 8, 2022, appellant Darrell Adell, Jr. filed a motion to substitute counsel,
seeking to substitute Stanley G. Schneider in place of Dallas Craig Hughes as counsel on appeal.
The motion does not comply with Texas Rule of Appellate Procedure 6.5. Accordingly, the
motion is denied without prejudice to refiling. See TEX. R. APP. P. 6.5(b), (d).
        By submitting the motion, Stanley G. Schneider of Schneider & McKinney, P.C. has
appeared as counsel of record for appellant. See TEX. R. APP. P. 6.2. The Clerk of this Court is
directed to note his appearance as counsel for appellant on the docket of this Court. However,
Dallas Craig Hughes remains as appellant’s lead counsel until new lead counsel is designated or
a motion to withdraw or to substitute compliant with Rule 6.5 is filed and granted. See TEX. R.
APP. P. 6.1(c), 6.5.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: February 15, 2022